                                1

                                2

                                3

                                4

                                5

                                6

                                7

                                8                                UNITED STATES DISTRICT COURT

                                9                             NORTHERN DISTRICT OF CALIFORNIA

                               10   ERIC DMUCHOWSKY,                                     Case No.: 4:18-cv-01559-HSG
                               11                          Plaintiff,
                                                                                         JUDGMENT ON PLAINTIFF’S
                               12          v.                                            MOTION FOR ATTORNEYS’ FEES
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   SKY CHEFS, INC.,
  19839 Nordhoff Street

       (818) 886 2525




                               14                          Defendant.
                               15

                               16          On July 11, 2019, the Court adopted Magistrate Judge Ryu’s Amended Report and

                               17   Recommendation Re Plaintiff’s Motion for Attorneys’ Fees, to which no party filed a timely

                               18   objection, and awarded Plaintiff $105,282.50 in fees and $1,619.22 in costs for a total award of

                               19   $106,901.72. Dkt. No. 81. Pursuant to the Court’s July 11, 2019 order, judgment is hereby

                               20   entered in favor of Plaintiff in the amount of $106,901.72 for fees and costs.

                               21

                               22          IT IS SO ORDERED.

                               23

                               24   DATED: July 29, 2019                                 ___________________________
                                                                                         Honorable Haywood S. Gilliam, Jr.
                               25                                                        United States District Court
                                                                                         Northern District of California
                               26

                               27

                               28

                                                                           1
                                                  JUDGMENT ON PLAINTIFF’S MOTION FOR ATTORNEY’S FEES
